Review in the above-captioned matter is transferred to the Court of Appeal, Fifth **54Appellate District with directions to vacate its decision and to reconsider the case in light of People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 314, 228 Cal.Rptr.3d 394, 410 P.3d 22 and to consider whether the matter is rendered moot in light of Senate Bill No. 394, signed into law on October 11, 2017. In the event that the Court of Appeal determines that the matter is not rendered moot by Senate Bill No. 394, the Court of Appeal is directed to reconsider the case in light of Montgomery v. Louisiana (2016) --- U.S. ----, 136 S.Ct. 718, 732-735, 193 L.Ed.2d 599. ( Cal. Rules of Court, rule 8.528(d).)